Case 2:20-cv-05027-CBM-AS Document 100 Filed 05/07/21 Page 1 of 1 Page ID #:1766


                                         UNITED STATES DISTRICT COURT
                                        CENTRAL DISTRICT OF CALIFORNIA

                                              CIVIL MINUTES - GENERAL


 Case No.           20-CV-5027-CBM-(ASx)                                            Date      May 7, 2021


 Title          Black Lives Matter Los Angeles et al v. City ofLos Angeles, et al



 Present: The Honorable             CONSUELO B. MARSHALL, UNITED STATES DISTRICT JUDGE
                  YOLANDA SKIPPER                                                    NOT REPORTED
                     Deputy Clerk                                                     Comt Repo1ter


                 Attorneys Present for Plaintiff:                             Attorneys Present for Defendant:
                       NONE PRESENT                                                  NONE PRESENT

 Proceedings:
                               IN CHAMBERS- ORDER RE ORDER TO SHOW CAUSE RE
                               PRELIMINARY INJUNCTION

         Pending before the Comt is the Order to Show Cause re Preliminaiy Injunction. The pa1ties stipulated to
extend the cmTent amended Tempora1y Restraining Order ("TRO") until today, May 7, 2021. However, the Comt
is not prepai·ed to issue the Order.

       Accordingly, the Comt orders that the TRO remains in full force and effect until 5:00pm on Monday, May
10, 2021.


         IT IS SO ORDERED.




                                                                                                             00
CV-90 (12/02)                                       CIVIL MINUTES · GENERAL                      Initials of Deputy Clerk YS
